R-33



                   T-HEATToWNEYGENERAL
                                OFTEXAS
                               AUSTXN    II.TExas
PRICE   DANIEL
.ATTORNEYGENERAL
                                    January   24,   1947


       Honorable   C. H. Cavness        Opinio~n No. V-33
       State kuditor
       Austin,   Texas                  Re:   If there is no statutory
                                              or constitutional       limit
                                              on ad valorem tax levies
                                              which can be made in Tex-
                                              as by cities,     school    dis-
                                              tricts)    and irrigation
                                              districts,    based on as-
                                              sessed valuations       re-
                                              quired by law to be 100
                                              per cent of the actual
                                              valuation,    what would be
                                              the legal manner in which
                                              any such limits      could be
                                              imposed?

       Dear Sir:

                     This Department has received       your request     for
      fan opinion     in answer to the following       question:

                      “If there is no statutory        or constitutional
              limit     on ad valorem tax levies       which can be made in
              Texas by cities,      school  districts,      and irrigation
              districts,     based on assessed      valuations    required  by
              law to be 100 per cent of the actual valuation,              what
              would be the legal       manner in which any euch limits
              could be imposed?”

                  The general   rule concerning     the power of the
       State to impose taxes is that it is an inherent          govern-
       mental power, and the source      is neither    fmm the Federal
       or State Constitutions    but is an attribute      of sovereign-
       tys   The general   rule is well stated     in the case of
       Clegg v. State,   42 Texas,   605, 608, as follows:

                    ” The taxing power7 is a power inherent          in
                      f
              sovere gnty, and without which constitutional
              ernment cannot exist . It is vested
                                                                       gov-
                                                          in the Legisla-
              ture by the general      grant of leqislative     power
              whether specifically       enumerated in the Constite-
              tion among the powers t,o be exercised        by it,   or
              not.   The constitutional.     provisions   in reference
Blamable    C. Ii. Cavness 9 Page 2


      to ft s thererore,      ar~e,more~usuall.y intended  and un-
      deretoed   as,limitatfonsend        restrictions  upon fts
      exorcise,   ‘than as, the direct     grant of the power to
      tbs Legtslature.”

             The same ‘rule fs expressed   in the case of
Strstton    v- Commissioners 1 Court,   130 S 0 ‘8, 1170 (error
termsed),    whsrsin the Court held in part as follows:

              “The. power to tax is an attribute of soverefgn-
      ty p and the extent to ,whfch this        power may be ex-
      eroised for governmental         purposes  ffnds   its onLy
      l.iaftation    Ln the Constitution.       Unless restrained
      by the Cofietftutfon, not only is this           power unlim-
      ited i.18 ita reaoh as to subjects,        but it recognfz-
      ata, no limita 9 and may be o,arried to the extent of
      o~ustion       and dsstruotio,n,     c 0 D

               “The general    rule of constitutional        law that a
      sovereign     power conferred         by the psople  upon one
      branch of the government oannot be delegated                ap-
        lies    with peculfar     force     to the case of taxation,
      8 fi&‘, taxiw  power Is vested by the Constitution            in
      the Legfslat,ure;       and within that departl(Qnt of gov-
      bpmmeht lies      the euthorfty        to prescribe the rifler
      81 taretfan,      end to regulate        the aanner fn whiah
      $&me 1.~16s shall        be given effect,        The Legislature
      #LP$ in everg Enstsnce           prescribe   the rules under
      v&$*51 t*f@f,drn    my be laid.          It must arf fnate the
      rut&OXf’$$ t&&Q rhfch,          (If?iibf duo proceed f ngm, the
      wg    ~~lW3b&P   QeliBndi3 t&a   oontrfbutfon;     but   ft need




            Y$ut t,here fs one seeming exception     to the gen-
      rxal Fele t’hst the Legislature   may not delegate     any
      pert,Oon OS its authority,   whfch relates    to munfef-
      pal corporations o Such corporations       are a pert of
      the machinery of state government, ‘and the authorf-
      ty given theai by the Legislature   frequently    extends




             Based upon the    foregoing    principles    of   law,   where

                                                                              .
Honorable   C. H. Oamera,    Page 3
                                        .-

no constitutional   limitationa    @r rostriotiona      have been
enacted es to the l&t       or the trxihg power af the gov-
erning bodies of Oities     Df t@x$wa ola86e@, aoheol dia-
trfote ei va%Yous clessee,      and irrigstfon    dirtrlote    of
various olasse8, the Leglslatltrs      has the ivole right to
presoribe or impose a limit of the tax to be levied by
any of the foregotug municipal corporationa,          provided,
howov@r, that the tax limita 881 heretofore        provided by
the Legislature   by statutory    emctment applicable       to
any of the foregoing municipal gubdlvisioqa          oannot by
a oubeequ+nt sot of the Legislature        be dsoreased 80 as
to inpair the legal obligptiCm8       incurred by suah runio-
lpal s~ubdivisione fop the papmemt vi which a taxable
U&it has already been fixed bf the Leglelsturer
            SUWART: Where the Constitution       of Texas pro-
     Vidbe &I legal   l$J$t on ad walorem texea which can
     be levie+lby cities,   raeha  di&riota,      and irriga-
     tion diutriots,   then the Legislature    of Texas plsy
     impose such limit ee it seem fit,      provided the ob-
     ligatioae  or sxirstlng l&qal contracts     incurred un-
     der a prior 8tatutO~    li&it fixed by the Legisla-
     tare maJ not be impailW.
                                        Your13 very truly
                                   ATl’ORNEYGENWRAL
                                                  OF          TEXAS

                                        4I2#&&&
                                   BY
                                             C. K. Rioharde
                                                  Assistant




“AppMved Opinion Comlttee
    ,,ay H-m, gairmn
                    ‘.